Debt against lessee for years for rent. He pleaded that the lessor, before the action, made I. S. bailiff of *54the manor, of which the premises were part, and gave him power to receive the rent from the lessees, &c. and also to make demises for years: and it was agreed between the defendant and the said bailiff, that he should surrender him bis lease to the use of the lord, and pay him 100s. to use of the lord, and that then he should be discharge of the rent. The plaintiff demurred and a peremptory day was given.
But the parties made it up, ut audivi. Palm. 402.